Order filed, October 01, 2015.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-15-00565-CV
                               ____________

  JOSEPH K. WATTS, P.C., JOSEPH K. WATTS, INDIVIDUALLY AND
         ANGELA M. WATTS, INDIVIDUALLY, Appellant

                                      V.

STEWART A. FELDMAN, INDIVIDUALLY, THE FELDMAN LAW FIRM
  LLP, RAPID SETTLEMENTS LTD., RAPID MANAGEMENT CORP.,
   RSL-3B-IL LTD., RSL-3B-IL MANAGEMENT CORP., RSL-5B-IL
              MANAGEMENT CORP., ET AL, Appellee


                   On Appeal from the 55th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2009-09825


                                   ORDER

      The reporter’s record in this case was due July 24, 2015. See Tex. R. App.
P. 35.1. On August 10, 2015, this court ordered the court reporter to file the
record within 30 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Gina Wilburn, the official court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Gina Wilburn does not timely file the record as ordered, we
will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM